UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1828


CHASE CARMEN HUNTER,

                       Plaintiff – Appellant,

          v.

JANICE MARIE CARTER-LOVEJOY; LONG & FOSTER COMPANIES, INC.;
LONG AND FOSTER REAL ESTATE, INC.,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00903-CMH-TCB)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se. Brien Anthony            Roche,
JOHNSON & ROCHE, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chase     Carmen   Hunter     appeals      the   district      court’s     order

denying relief on her complaint raising 42 U.S.C. §§ 1983, 1985,

and 1986 (2012) claims and state law claims.                    We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons      stated     by   the    district     court.         Hunter    v.

Carter-Lovejoy,       No.    1:15-cv-00903-CMH-TCB           (E.D.    Va.    June    21,

2016).      We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented     in    the    materials

before   this    court      and   argument     would   not    aid    the    decisional

process.



                                                                              AFFIRMED




                                          2